Title: To George Washington from the New Hampshire General Court, 21 January 1776
From: New Hampshire General Court
To: Washington, George

 

Sir
Colony of New Hampshe Exeter 21st Jany 1776

Your Excellency’s favor of the 19th Currt with the several Inclosures, came to hand yesterday noon, bringing Us the melancholy Advices of the Defeat of our Army before Quebec and the Death of the brave General Montgomery with a Number of our Friends Officers & Soldiers—A sad Reverse this indeed of our Affairs in Canada! which we are extremely sorry for and regret.
Our Council & Assembly were just upon the point of adjourning to Monday when your Excellency’s pacquet was brout us—wch determin’d us upon setting again in the afternoon. The subject of the Letters was immediately taken into Consideration The Assembly very readily & chearfully agreed to, and resolv’d upon raising a Regiment in the Western Frontiers as therein recommended to march directly into Canada for the Reinforcemt of our Brethren there the Regiment to Consist of the Number directed in the Continental Establishment; The Command is assignd to Colo. Timothy Bedel who having approv’d himself well at the Seige of St Johns is just returned from Canada & We think will readily enter on the Duty—The other Field Officers being Residt near Connecticut River, well acquainted wth the people & Country We doubt not will be able to raise the whole Number of Men—The Lieut. Colo. Joseph Waite one of our Assembly is already set out & carrys with him Inlisting Orders & Money for the purpose, the Assembly having voted to pay Each Man two Months Wages advance for their Encouragement—Directions are also gone out for the procuring provisions and other Necessarys requisite for their March from Connect⟨icut⟩ River over to Onion River.
We trust Your Excellency will give Gen. Schuyler timely Advice that he may forward what provisions may further be necessary to meet the Troops at Onion River.
In our last to your Excellency We mentiond our having in readiness 140 Blankets to forward to Head Qrs wch were just going off when upon receiving these last Advices twas thout absolutely necessary to stop them that they might be sent Westward for the Use of this Regiment, as tis impossible to provide any Quantity of Blankets in that part of the Country.

We are truely sensible of the expediency of a vigorous Exertion to prevent the Evils which may follow the Repulse of our Troops in Canada, and you may depend, Sir, We shall not fail to do our utmost to forward this Reinforcement. In behalf of the Council & Assembly I am with great Esteem & Respect Your Excellency’s most Obedt hum. Servt

Meshech Weare president of the Council

